STATE OF MICHIGAN

                             COURT OF APPEALS



In re Estate of LORETTA PELLEGRINI.


LORETTA TRAWINSKI, as the PERSONAL                                 UNPUBLISHED
REPRESENTATIVE of the Estate of LORETTA                            June 15, 2017
PELLEGRINI,

               Plaintiff-Appellee,

v                                                                  No. 332285
                                                                   Macomb Probate Court
DELPHINE SZPORKA,                                                  LC No. 2015-217232-CZP

               Defendant-Appellant,
and

ATHENE ANNUITY AND LIFE COMPANY,
formerly known as AMERICAN INVESTORS
LIFE INSURANCE COMPANY INC,

               Defendants.


Before: O’BRIEN, P.J., and HOEKSTRA and BOONSTRA, JJ.

PER CURIAM.

     Delphine Szporka appeals as of right the probate court’s March 14, 2016 order granting
summary disposition in favor of the Estate of Loretta Pellegrini. We affirm.

       The issue before this Court is whether the probate court erred in concluding that the
decedent, Loretta Pellegrini, substantially complied with the change-of-beneficiary provision in
the contract at issue. “It is well settled in Michigan that substantial compliance with change-of-
beneficiary requirements is sufficient to effect a substitution.” Aetna Life Ins Co v Brooks, 96
Mich. App. 310, 315; 292 NW2d 532 (1980). Stated differently,

       where the contract of insurance outlines the manner or method by which
       beneficiaries may be designated or changed, the steps or formalities so stipulated
       must be at least substantially complied with, it being generally conceded that in
       such a case a designation can be effective only by following the policy provisions

                                               -1-
       and by conforming to the manner or mode specified in the contract. [Dogariu v
       Dogariu, 306 Mich. 392, 398; 11 NW2d 1 (1943) (internal citation and quotation
       marks omitted).]

       The contract at issue in this case, which is an annuity policy, provides, in relevant part, as
follows with respect to beneficiaries:

       The Beneficiary is the person or persons who will receive the Death Benefit
       provided by this Contract. While the Annuitant is alive, the Owner may change a
       Beneficiary by a signed written request filed with the Company and may name
       one or more contingent Beneficiaries. No change will take effect unless the
       Company receives such signed written request. A change will take effect as of
       the date the written request was signed. Any change is subject to payment or
       other action taken by the Company before the change was received.

       This Court reviews de novo a trial court’s interpretation and application of a contractual
provision. Innovation Ventures v Liquid Mfg, 499 Mich. 491, 507; 885 NW2d 861 (2016).
“When interpreting a contract, our primary obligation is to give effect to the parties’ intention at
the time they entered into the contract. To do so, we examine the language of the contract
according to its plain and ordinary meaning.” Id. “Absent an ambiguity or internal
inconsistency, contractual interpretation begins and ends with the actual words of a written
agreement.” Id. That is, when the contractual language used by the parties is unambiguous, this
Court must interpret and enforce that language as written. Id.

       Applying those rules to the facts of this case, we ultimately agree with the probate court’s
decision that the decedent, Pellegrini, substantially complied with the change-of-beneficiary
provision in the contract at issue. It appears undisputed that Pellegrini’s life-insurance agent
mailed a signed request-for-service form to the insurance company in an attempt to change the
beneficiary of the policy. Likewise, it also appears undisputed that the insurance company
received but did not process that request-for-service form because of two deficiencies.
Consequently, the question before this Court is simple: Does the mailed and received, but not
processed, request-of-service form signed by Pellegrini constitute substantial compliance with
the change-of-beneficiary provision quoted above? We conclude that it does.

        The change-of-beneficiary provision at issue in this case unambiguously provides, in
pertinent part, the following with respect to change the beneficiary or beneficiaries of the policy:
“No change will take effect unless the Company receives such signed written request.”
(Emphasis added.) When a contract term is not defined by the contract itself, this Court turns to
the term’s dictionary definition to ascertain and apply its plain and ordinary meaning. Hastings
Mut Ins Co v Safety King, Inc, 286 Mich. App. 287, 294; 778 NW2d 275 (2009). The verb
“receive” can be defined as “to come into possession of.” Merriam-Webster’s Collegiate
Dictionary (11th ed). Thus, an individual or entity “receives” something when that something
“come[s] into possession of” that individual or entity. Applying that definition to the facts of
this case, it is apparent that the insurance company received the request-for-service form. It
acknowledged as much when it responded to that form, thanking Pellegrini for sending it. While
it is apparent that the insurance company did not “process” that form, the change-of-beneficiary
provision quoted above unambiguously provides that a beneficiary changes when the insurance

                                                -2-
company “receives,” not when it “processes,” a request-for-service form that includes such a
request. Therefore, because it did, in fact, “receive” the request-for-service form, we conclude
that Pellegrini substantially complied with the change-of-beneficiary provision quoted above.

        While we appreciate the fact that insurance company apparently never “processed” the
change-of-beneficiary request made by Pellegrini before her death, we nevertheless remain of the
view that her actions—mailing a signed and notarized request-for-service form that
unequivocally expresses her intent to change the beneficiary of the contract at issue—constitute
substantial compliance with the provision quoted above. The only alleged deficiencies with
respect to the request-for-service form that she submitted related to her failure to include a single
page that included no information with respect to her request and her unnecessary but irrelevant
inclusion of her estate as both the primary and secondary beneficiary. Stated simply, it is
apparent that these deficiencies were trivial at best. Indeed, we find it noteworthy that the
provision quoted above does not require a correctly completed request-for-service form. Rather,
it requires a “signed written request,” and the request-for-service form sent on behalf of Ms.
Pellegrini, while not completed correctly, is a “signed written request” that unequivocally
reflects her desire to change the beneficiary. Michigan courts have consistently held that strict
compliance with provisions like this is simply not required. See, e.g., Aetna Life Ins Co, 96
Mich. App. at 316 (holding that an insured’s written change-of-beneficiary request was sufficient
despite the fact “that he used the wrong form” and the fact “that the form was never received by
the insurance company”); see also Harris v Metropolitan Life Ins Co, 330 Mich. 24, 27-28; 46
NW2d 448 (1950) (holding that an insured’s written change-of-beneficiary request was sufficient
despite the fact that it was not accompanied by a certificate as required by the contractual
provision at issue).

       Affirmed. The estate, as the prevailing party, may tax costs pursuant to MCR 7.219.

                                                              /s/ Colleen A. O'Brien
                                                              /s/ Joel P. Hoekstra
                                                              /s/ Mark T. Boonstra




                                                -3-